DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2022; April 26, 2021; December 13, 2021; and, April 25, 2022 were filed prior to the mailing date of the present, first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3,149,411 to Smiley et al. (hereinafter “Smiley”) in view of WO 2013/135555 A1 to Carpenter (hereinafter “Carpenter”) (copy included herewith).

Referring to Applicant’s independent claim 1, Smiley teaches a rock drill insert (col. 2, ll. 28-58 of Smiley) made of cemented carbide (col. 1, ll. 10-13 of Smiley) that comprises hard constituents of tungsten carbide (WC) (col. 2, ll. 28-30 of Smiley) in a binder phase of Ni-Co-Cr (col. 3. ll. 42-43 of Smiley), and a balance of WC (col. 2, ll. 28-30 of Smiley) and unavoidable impurities, wherein the cemented carbide comprises about 4 percent by weight to about 12 percent by weight binder phase (col. 2, ll. 43-47 of Smiley), an exemplary binder phase comprises 48.99 percent by weight nickel (col. 3. ll. 42-43 of Smiley), wherein an exemplary mass ratio of Cr/(Ni+Co) is 0.081 (col. 3, ll. 73-74 of Smiley).  The binder phase weight percent range taught by Smiley renders obvious Applicant’s claimed range.  The binder phase weight percent range taught by Smiley lies within Applicant’s claimed range of “3.5-18 wt%”. MPEP 2144.05 [R-10.2019] (I)  The exemplary nickel weight percent amount taught by Smiley render obvious Applicant’s claimed range.  The exemplary nickel weight percent amount taught by Smiley lies within Applicant’s claimed range of “> 0 wt%”. MPEP 2144.05 [R-10.2019] (I)  The exemplary mass ratio of Cr/(Ni+Co) taught by Smiley render obvious Applicant’s claimed range.  The exemplary mass ratio of Cr/(Ni+Co) taught by Smiley lies within Applicant’s claimed range of “0.02-0.19”. MPEP 2144.05 [R-10.2019] (I)  
Although Smiley teaches a rock drill insert whose construction and constituents are identical or substantially identical to Applicant’s claimed rock drill insert {MPEP 2112.01 [R-10.2019] (I)}, Smiley does not teach explicitly the rock drill insert exhibits and possesses “a difference between the hardness at 0.3 mm depth at a point of a surface of the rock drill insert and a minimum hardness of a bulk of the rock drill insert is at least 30 HV3” according to Applicant’s claim language.
However, Carpenter teaches a method comprises the steps of placing the bodies in a container, and thereby forming a system comprising the container and the bodies therein, and causing the bodies to move and collide with each other and with inside walls of the container (See Abstract; page 2, ll. 10-14 of Carpenter).  Carpenter teaches the bodies are sintered bodies made of a cermet or a cemented carbide, e.g., a TiCN-based cermet containing 3-30 percent by weight of a binder phase composed of Co and/or Ni, and also may include Mo (page 4, ll. 9-11 of Carpenter).  Carpenter teaches one advantage with the method according to the present invention is the short treatment time required to achieve a surface hardening effect (page 2, ll. 15-16 of Carpenter). Carpenter teaches another advantage is that the method results in a larger hardness increase and at a larger depth than previously known methods (page 2, ll. 16-17 of Carpenter).  Furthermore, Carpenter teaches the utilizing of the resonance frequency of the system gives the advantage that the energy consumption is low (page 2, ll. 17-18; page 5, ll. 18-23 of Carpenter).  In particular, Carpenter teaches the body to be surface hardened can be of any shape, for example, in the shape of a drill bit insert (page 2, l. 19 of Carpenter).  Carpenter teaches in general the method comprises placing bodies, e.g., drill bit inserts, within a container and moving the container so as to cause the bodies to move and collide with each other and the walls of the container (page 2, l. 20 – page 4, l. 8; page 4, l. 23 – page 5, l. 17; page 7, ll. 11-18; Example 2 of Carpenter).  The exemplary surface hardening method of Carpenter is identical or substantially identical to high energy oscillating collision method, also known as the “E-method”, disclosed in page 13, l. 11 – page 14, l. 29; page 15, l. 12 – page 16, l. 20; and Table 3, Sample 2 of Applicant’s specification as originally filed.  MPEP 2112.01 [R-10.2019] (I); MPEP 2112.02 [R-10.2019] (I)  In carrying out the exemplary method, Carpenter teaches cemented carbide samples (page 6, l. 23 – page 7, l. 8; Example 1; Table 1 of Carpenter) treated with exemplary surface hardening method (page 8, ll. 12-29 of Carpenter) exhibited and possessed a hardness (measured in HV3) of 1398 at 0.5 mm (the depth as measured from the sample’s exterior surface) (See Table 2 of Carpenter); 1372 at 1 mm (See Table 5 of Carpenter); 1351 at 2 mm (See Table 2 of Carpenter); 1352 at 3 mm (See Table 2 of Carpenter); 1350 at 4 mm (See Table 2 of Carpenter); 1335 at 5 mm (See Table 2 of Carpenter); and, 1326 at 6 mm (See Table 2 of Carpenter).  Carpenter teaches the samples treated with the exemplary surface hardening method demonstrate both a higher level of hardness and a larger depth of the hardness incensement (col. 9, ll. 1-3; See Table 2 of Carpenter).  There is a reasonable expectation the cemented carbide inserts of Smiley can undergo the surface hardening method taught by Carpenter and, as a result, exhibit and possess the identical or substantially identical surface hardened properties.  Both Smiley and Carpenter teach cemented carbide rock drill inserts (See Abstract of Smiley; See Abstract of Carpenter) containing binder materials whose composition includes Co and/or Ni (col. 3, ll. 42-43, 57, 73-74; exemplary embodiments (l), (r) and (y) of Smiley; page 4, ll. 9-11 of Carpenter).  As the cemented carbide inserts of Carpenter demonstrated improved surface hardened properties after undergoing the exemplary surface hardening method taught therein (page 6, l. 23 – page 7, l. 8; page 8, ll. 12-29; col. 9, ll. 1-3; Examples 1, 2 and 5; See Tables 1 and 2 of Carpenter), the cemented carbide inserts of Carpenter would also become affected in an identical or substantially identical manner, that is, demonstrate surface hardened properties after undergoing the exemplary surface hardening method of Carpenter. MPEP 2112.01 [R-10.2019] (I); MPEP 2112.02 [R-10.2019] (I)  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the cemented carbide insert of Smiley using the surface hardening method of Carpenter. A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the resultant cemented carbide inserts of Smiley as modified by Carpenter would demonstrate improved surface hardness according to Carpenter’s teachings.  
As Carpenter teaches a cemented carbide insert treated with the surface hardening method exhibited and possessed a hardness of 1398 HV3 at a depth of 0.5 mm (See Table 2 of Carpenter) and a minimum hardness of 1326 HV3 at a depth of 6 mm (See Table 2; the depth of 6 mm taught by Carpenter is equivalent to the innermost part or “center” of the insert, which is equivalent to the “bulk” or “minimum hardness” of the insert) for a difference of 72 HV3 (See Tables 1 and 2 of Carpenter), the resultant cemented carbide insert of Smiley as modified by Carpenter would demonstrate a difference of at least 72 HV3.  The resultant difference in hardness taught by Smiley as modified by Carpenter renders obvious Applicant’s claimed range.  The resultant difference in hardness taught by Smiley as modified by Carpenter lies within Applicant’s claimed range of “at least 30 HV3”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 2, As Carpenter teaches a cemented carbide insert treated with the surface hardening method exhibited and possessed a hardness of 1398 HV3 at a depth of 0.5 mm (See Table 2 of Carpenter) from a hardness of 1372 HV3 at a depth of 1 mm (See Table 2 of Carpenter) for a difference of 26 HV3 (See Tables 1 and 2 of Carpenter), the resultant cemented carbide insert of Smiley as modified by Carpenter would demonstrate a difference of at least 26 HV3.  The resultant difference in hardness taught by Smiley as modified by Carpenter renders obvious Applicant’s claimed range.  The resultant difference in hardness taught by Smiley as modified by Carpenter lies within Applicant’s claimed range of “at least 20 HV3”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 3, As Carpenter teaches a cemented carbide insert treated with the surface hardening method exhibited and possessed a hardness of 1398 HV3 at a depth of 0.5 mm (See Table 2 of Carpenter) and a hardness of 1326 HV3 at a depth of 6 mm (See Table 2; See Table 2; the depth of 6 mm taught by Carpenter is equivalent to the innermost part or “center” of the insert, which is equivalent to the “bulk” of the insert) for a difference of 72 HV3 (See Tables 1 and 2 of Carpenter), the resultant cemented carbide insert of Smiley as modified by Carpenter would demonstrate a difference of at least 72 HV3.  The resultant difference in hardness taught by Smiley as modified by Carpenter renders obvious Applicant’s claimed range.  The resultant difference in hardness taught by Smiley as modified by Carpenter lies within Applicant’s claimed range of “at least 20 HV3”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, As Carpenter teaches a cemented carbide insert treated with the surface hardening method exhibited and possessed a hardness of 1398 HV3 at a depth of 0.5 mm (See Table 2 of Carpenter) from a hardness of 1372 HV3 at a depth of 1 mm (See Table 2 of Carpenter) for a difference of 26 HV3 (See Tables 1 and 2 of Carpenter), the resultant cemented carbide insert of Smiley as modified by Carpenter would demonstrate a difference of at least 26 HV3.  The resultant difference in hardness taught by Smiley as modified by Carpenter renders obvious Applicant’s claimed range.  The resultant difference in hardness taught by Smiley as modified by Carpenter lies within Applicant’s claimed range of “at least 15 HV3”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 5, As Carpenter teaches a cemented carbide insert treated with the surface hardening method exhibited and possessed a hardness of 1398 HV3 at a depth of 0.5 mm (See Table 2 of Carpenter) and a minimum hardness of 1326 HV3 at a depth of 6 mm (See Table 2; the depth of 6 mm taught by Carpenter is equivalent to the innermost part or “center” of the insert, which is equivalent to the “bulk” or “minimum hardness” of the insert) for a difference of 72 HV3 (See Tables 1 and 2 of Carpenter), the resultant cemented carbide insert of Smiley as modified by Carpenter would demonstrate a difference of at least 72 HV3.  The resultant difference in hardness taught by Smiley as modified by Carpenter renders obvious Applicant’s claimed range.  The resultant difference in hardness taught by Smiley as modified by Carpenter lies within Applicant’s claimed range of “at least 20 HV3”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 6, As Carpenter teaches a cemented carbide insert treated with the surface hardening method exhibited and possessed a hardness of 1398 HV3 at a depth of 0.5 mm (See Table 2 of Carpenter) from a hardness of 1372 HV3 at a depth of 1 mm (See Table 2 of Carpenter) for a difference of 26 HV3 (See Tables 1 and 2 of Carpenter), the resultant cemented carbide insert of Smiley as modified by Carpenter would demonstrate a difference of at least 26 HV3.  The resultant difference in hardness taught by Smiley as modified by Carpenter renders obvious Applicant’s claimed range.  The resultant difference in hardness taught by Smiley as modified by Carpenter lies within Applicant’s claimed range of “at least 15 HV3”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 7, Smiley as modified by Carpenter teaches a WC grain size mean value of the cemented carbide is 1 μm to 8 μm (page 4, ll. 16-17 of Carpenter).  The WC grain size mean value taught by Smiley as modified by Carpenter renders obvious Applicant’s claimed range.  The WC grain size mean value taught by Smiley as modified by Carpenter lies within and shares the lowest endpoint of Applicant’s claimed range of “above 1 μm but less than 18 μm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 8, Smiley as modified by Carpenter teaches the cemented carbide comprises includes about 4 percent by weight to about 12 percent by weight binder phase (col. 2, ll. 43-47 of Smiley).  The binder phase weight percent range taught by Smiley as modified by Carpenter renders obvious Applicant’s claimed range.  The binder phase weight percent range taught by Smiley as modified by Carpenter is identical to Applicant’s claimed range of “4-12 wt%”. MPEP 2144.05 [R-10.2019] (I)  

Referring to Applicant’s claim 9, Smiley as modified by Carpenter teaches he binder phase of Ni-Co-Cr has 48.99 percent by weight nickel (col. 3. ll. 42-43; exemplary embodiment (l) of Smiley).  The exemplary nickel weight percent amount taught by Smiley as modified by Carpenter renders obvious Applicant’s claimed range.  The exemplary nickel weight percent amount taught by Smiley as modified by Carpenter lies within Applicant’s claimed range of “> 25 wt%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 10, Smiley as modified by Carpenter teaches he binder phase of Ni-Co-Cr has 48.99 percent by weight nickel (col. 3. ll. 42-43; exemplary embodiment (l) of Smiley).  In addition, Smiley as modified by Carpenter teaches further the carbide powder may be mixed with up to 35 percent by weight of powdered nickel in order to improve wetting of the carbide powder by the infiltrant metal and to compensate for differences in the coefficients of thermal expansion of the carbide and steel or other materials (col. 4, ll. 45-50 of Smiley).  When including an additional up to 35 percent by weight of nickel powder (col. 4, ll. 45-50 of Smiley) to an amount of 48.99 percent by weight already present in the binder (col. 3, ll. 42-43 of Smiley), the resultant amount of nickel present exceeds 50 percent by weight nickel or “>50 wt% Ni” according to Applicant’s claim language.  Moreover, the resultant mass ratio of Cr/(Ni+Co) is approximately 0.051, which lies within Applicant’s claimed range according to independent claim 1 from which claim 10 depends.  The nickel weight percent amount taught by Smiley as modified by Carpenter renders obvious Applicant’s claimed range.  The nickel weight percent amount taught by Smiley as modified by Carpenter lies within Applicant’s claimed range of “>50 wt%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 11, Smiley as modified by Carpenter teaches the binder phase is a binder phase of Ni-Cr (col. 3, ll. 18-42, 45-56, 59-73; exemplary embodiments (b)-(k), (m)-(q), (s)-(x) of Smiley).  

Referring to Applicant’s claim 12, Smiley as modified by Carpenter teaches an exemplary mass ratio of Cr/(Ni+Co) in the cemented carbide is 0.081 (col. 3, ll. 42-43; exemplary embodiment (l) of Smiley). The exemplary mass ratio of Cr/(Ni+Co) taught by Smiley as modified by Carpenter renders obvious Applicant’s claimed range.  The exemplary mass ratio of Cr/(Ni+Co) taught by Smiley as modified by Carpenter lies within Applicant’s claimed range of “0.04-0.19”. MPEP 2144.05 [R-10.2019] (I)  

Referring to Applicant’s claim 13, Smiley as modified by Carpenter teaches the binder phase of Ni-Co-Cr has 48.99 percent by weight nickel, 10 percent by weight cobalt and 4.75 percent by weight chromium (col. 3. ll. 42-43; exemplary embodiment (l) of Smiley).  The resultant exemplary mass ratio of Cr/(Ni+Co) of Smiley as modified by Carpenter is approximately 0.081.  In the instant case, the exemplary mass ratio of 0.081 Smiley as modified by Carpenter is so close to the lowest value of 0.085 of Applicant’s claimed range that one of ordinary skill in the art before the effective filing date of the present application would expect the respective cemented carbides to have the same properties absent any showing of unexpected results or criticality. MPEP 2144.05 [R-10.2019] (I)  For this reason, the exemplary mass ratio of Cr/(Ni+Co) taught by Smiley as modified by Carpenter renders obvious Applicant’s claimed range.  The exemplary mass ratio of Cr/(Ni+Co) taught by Smiley as modified by Carpenter lies within Applicant’s claimed range of “0.04-0.19”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 14, As Carpenter teaches cemented carbide samples (page 6, l. 23 – page 7, l. 8; Example 1; Table 1 of Carpenter) treated with exemplary surface hardening method (page 8, ll. 12-29 of Carpenter) exhibited and possessed a hardness (measured in HV3) of 1398 at 0.5 mm (the depth as measured from the sample’s exterior surface) (See Table 2 of Carpenter); 1372 at 1 mm (See Table 5 of Carpenter); 1351 at 2 mm (See Table 2 of Carpenter); 1352 at 3 mm (See Table 2 of Carpenter); 1350 at 4 mm (See Table 2 of Carpenter); 1335 at 5 mm (See Table 2 of Carpenter); and, 1326 at 6 mm (See Table 2 of Carpenter), the resultant cemented carbide insert of Smiley can undergo the exemplary surface hardening method of Carpenter and achieve a specific hardness value or range of values as Carpenter demonstrates.  For this reason, the resultant cemented carbide insert of Smiley as modified by Carpenter can exhibit and possess a hardness of “not higher than 1700 HV3” according to Applicant’s claimed range. MPEP 2112.01 [R-10.2019] (I); MPEP 2112.02 [R-10.2019] (I)  The hardness of the cemented carbides taught by Smiley as modified by Carpenter renders obvious Applicant’s claimed range.  The hardness of the cemented carbides taught by Smiley as modified by Carpenter lies within Applicant’s claimed range of “not higher than 1700 HV3”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 15, Smiley as modified by Carpenter teaches a rock drill bit body comprising one or more mounted rock drill inserts according to claim 1  (col. 1, ll. 10-13; col. 2, ll. 28-58; col. 3. ll. 42-43, 73-34 of Smiley).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731